DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nick Carr at (919) 636-7868 on 04/28/2022.
The application has been amended as follows: 
Claims 9-20 are cancel.
 	Claim 3. (Currently Amended) The method of claim 1, further comprising:
checking a geolocation of the SMS[[-]] capable device; and using the geolocation as another authentication factor in determining whether or not to initiate the secure SMS session.
 	Claim 7. (Currently Amended) The method of claim 1, further comprising using a phone number of the SMS[[-]] capable device as a secondary authentication factor that is also examined to determine whether to initiate the secure SMS session.

 	Claim 8. (Currently Amended) The method of claim 7, wherein the phone number of the SMS[[-]] capable device is compared to a phone number associated with the account to see if there is a match as a secondary authentication and wherein there must be a match to initiate the secure SMS session.

 	21. 	(New)	A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor of a computing device, cause the processor to:
receive a message from a Short Message Service (SMS) capable device associated with a phone number, wherein the message comprises a request to initiate an SMS session and wherein the message includes a secure component generated by a contactless card;
decrypt the secure component to obtain a credential, a counter value, and an account identifier generated by the contactless card;
determine if the credential and the counter value are valid based on a counter value maintained by the computing device, wherein the counter value maintained by the computing device is synchronized with the counter value generated by the contactless card;
where the credential and the counter value are valid, initiate a secure SMS session by sending an SMS message to the SMS capable device; and
where the credential and the counter value are not valid, rejecting initiation of the secure SMS session with the SMS capable device.

 	22. 	(New)	The computer-readable storage medium of claim 21, wherein the decryption uses a symmetric decryption algorithm.

 	23. 	(New)	The computer-readable storage medium of claim 21, wherein the instructions further cause the processor to:
check a geolocation of the SMS capable device; and
using the geolocation as another authentication factor in determining whether or not to initiate the secure SMS session.
 	24. 	(New)	The computer-readable storage medium of claim 21, wherein the synchronized counter values change each time data is exchanged between the contactless card and the computing device, wherein the decrypted credential comprises a hash value, wherein the secure SMS session is initiated further based on validating the hash value.
 	25. 	(New)	The computer-readable storage medium of claim 21, wherein the instructions further cause the processor to, where the secure SMS session is initiated, use a chatbot to participate in the secure SMS session.
 	26. 	(New)	The computer-readable storage medium of claim 21, wherein the credential is a one-time password.
 	27. 	(New)	A computing apparatus comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to:
receive a message from a Short Message Service (SMS) capable device associated with a phone number, wherein the message comprises a request to initiate an SMS session and wherein the message includes a secure component generated by a contactless card;
decrypt the secure component to obtain a credential, a counter value, and an account identifier generated by the contactless card;
determine if the credential and the counter value are valid based on a counter value maintained by the apparatus, wherein the counter value maintained by the apparatus is synchronized with the counter value generated by the contactless card;
where the credential and the counter value are valid, initiate a secure SMS session by sending an SMS message to the SMS capable device; and
where the credential and the counter value are not valid, rejecting initiation of the secure SMS session with the SMS capable device.
 	28. 	(New)	The computing apparatus of claim 27, wherein the decryption uses a symmetric decryption algorithm.
 	29. 	(New)	The computing apparatus of claim 27, wherein the instructions further cause the processor to:
check a geolocation of the SMS capable device; and
using the geolocation as another authentication factor in determining whether or not to initiate the secure SMS session.
 	30. 	(New)	The computing apparatus of claim 27, wherein the synchronized counter values change each time data is exchanged between the contactless card and the apparatus, wherein the decrypted credential comprises a hash value, wherein the secure SMS session is initiated further based on validating the hash value.
 	31. 	(New)	The computing apparatus of claim 27, wherein the instructions further configure the apparatus to where the secure SMS session is initiated, using a chatbot to participate in the secure SMS session.
 	32. 	(New)	The computing apparatus of claim 27, wherein the credential is a one-time password.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 21-30 are allowance according to Applicant Remarks filed on 03/15/2022 with Terminal Disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641